


Exhibit 10.7

 

EMPLOYMENT AGREEMENT

BETWEEN

JOSEPH M. MACCHIONE

AND

GMH COMMUNITIES TRUST

 

This Employment Agreement (the “Agreement”), effective as of July 1, 2006
(“Effective Date”), between GMH Communities Trust (the “Company”), and Joseph
Macchione (the “Executive”):

WHEREAS, the Company wishes to employ the Executive in the capacities and on the
terms and conditions set out below, and the Executive has agreed to such
employment, in the capacities and on the terms and conditions set forth below.

NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:


1.             EMPLOYMENT.

                (a) POSITIONS.  The Executive shall be employed by the Company
as an Executive Vice President and General Counsel.  The Executive may also
serve as an officer of GMH Communities, L.P. (the “Partnership”), its
subsidiaries and its general partner.

(b)  DUTIES.  The Executive’s principal employment duties and responsibilities
shall be those duties and responsibilities customary for the position of
Executive Vice President and General Counsel of the Company and such other
executive duties and responsibilities as the Company’s Board of Trustees (the
“Board”) shall from time to time reasonably assign to the Executive.  The
Executive shall report directly to the Company’s President, Chairman and Chief
Executive Officer.

(c)  EXTENT OF SERVICES.  Except for illnesses and vacation periods, the
Executive shall devote a substantial majority of his business time and attention
and his best efforts to the performance of his duties and responsibilities under
this Agreement.  Notwithstanding the foregoing, the Executive (i) subject to the
Executive’s obligations set forth in Section 11, may make any investment with
respect to which he is not obligated or required to, and does not in fact,
devote efforts that would cause him to be unable to devote a substantial
majority of his business time and attention and his best efforts to the
performance of his duties and responsibilities under this Agreement, (ii) may
participate in charitable, academic or community activities, and in trade or
professional organizations, or (iii) may hold directorships in other companies
consistent with the Company’s conflict of interest policies and corporate
governance guidelines as in effect from time to time.


2.             TERM. THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE
AND SHALL CONTINUE IN FULL FORCE AND EFFECT THEREAFTER FOR A PERIOD OF THREE (3)
YEARS (THE “INITIAL TERM”), AND SHALL BE AUTOMATICALLY EXTENDED FOR AS MANY AS
TWO ADDITIONAL ONE (1) YEAR PERIODS (EACH, A

 

 

--------------------------------------------------------------------------------


 

“Successor Term”) at the close of the Initial Term and each Successor Term,
unless either party provides a written notice not less than 60 days prior to the
end of the Initial Term or relevant Successor Term of such party’s intent not to
renew, or the Agreement is sooner terminated pursuant to Section 7.  For
purposes of this Agreement, “Term” shall mean the actual duration of the
Executive’s employment hereunder, taking into account any extensions pursuant to
this Section 2 or early termination of employment pursuant to Section 7.

 


3.             BASE SALARY. THE COMPANY SHALL PAY THE EXECUTIVE A BASE SALARY
ANNUALLY (THE “BASE SALARY”), WHICH SHALL BE PAYABLE IN PERIODIC INSTALLMENTS
ACCORDING TO THE COMPANY’S NORMAL PAYROLL PRACTICES.  THE INITIAL BASE SALARY
EFFECTIVE AS OF JANUARY 1, 2006 SHALL BE $250,000. THE BOARD COMMITTEE CHARGED
WITH RESPONSIBILITY FOR OFFICER EMPLOYMENT AND COMPENSATION MATTERS OF THE
COMPANY (THE “COMPENSATION COMMITTEE”) SHALL REVIEW THE BASE SALARY AT LEAST
ONCE A YEAR TO DETERMINE WHETHER THE BASE SALARY SHOULD BE INCREASED EFFECTIVE
JANUARY 1 OF ANY YEAR DURING THE TERM; PROVIDED, HOWEVER, THAT ON EACH JANUARY 1
DURING THE TERM, THE BASE SALARY SHALL BE INCREASED BY A MINIMUM POSITIVE AMOUNT
EQUAL TO THE BASE SALARY IN EFFECT ON JANUARY 1 OF THE PRIOR YEAR MULTIPLIED BY
THE PERCENTAGE INCREASE IN THE CONSUMER PRICE INDEX APPLICABLE TO SUCH YEAR. 
THE AMOUNT OF THE INCREASE SHALL BE DETERMINED BEFORE MARCH 31 OF EACH YEAR AND
SHALL BE RETROACTIVE TO JANUARY 1.  THE BASE SALARY, INCLUDING ANY INCREASES,
SHALL NOT BE DECREASED DURING THE TERM WITHOUT THE WRITTEN AGREEMENT OF THE
EXECUTIVE.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “BASE SALARY” SHALL MEAN
THE AMOUNT ESTABLISHED AND ADJUSTED FROM TIME TO TIME PURSUANT TO THIS SECTION
3.


4.             INCENTIVE AWARDS.  THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN
ANNUAL CASH INCENTIVE BONUS FOR EACH CALENDAR YEAR DURING THE TERM OF THIS
AGREEMENT CONSISTENT WITH A BONUS POLICY ADOPTED BY THE BOARD OR THE
COMPENSATION COMMITTEE FOR EACH CALENDAR YEAR (WHICH BONUS POLICY SHALL BE
ADOPTED DURING THE FIRST 120 DAYS OF THE 2006 CALENDAR YEAR AND DURING THE FIRST
90 DAYS OF EACH CALENDAR YEAR THEREAFTER) CONTAINING INDIVIDUAL PERFORMANCE
GOALS FOR PARTICIPANTS AND CORPORATE PERFORMANCE GOALS SET AT THRESHOLD, TARGET
AND SUPERIOR LEVELS, AND ALLOCATING EACH PARTICIPANT’S ANNUAL CASH INCENTIVE
BONUS ON A PERCENTAGE BASIS BETWEEN INDIVIDUAL AND CORPORATE PERFORMANCE GOALS
(THE “BONUS POLICY”).  THE BOARD OR THE COMPENSATION COMMITTEE SHALL MEET DURING
THE FIRST 90 DAYS OF EACH CALENDAR YEAR (DURING THE FIRST 120 DAYS FOR THE 2006
CALENDAR YEAR) TO DETERMINE THE RELEVANT GOALS FOR THE CURRENT CALENDAR YEAR AND
TO REACH DETERMINATION REGARDING BONUS ENTITLEMENT FOR THE PRIOR CALENDAR YEAR. 
FOR EACH CALENDAR YEAR, THE ANNUAL INCENTIVE BONUS SHALL BE DETERMINED UNDER THE
BONUS POLICY IN EFFECT FOR SUCH CALENDAR YEAR WITH REFERENCE TO THE EXECUTIVE’S
ATTAINMENT OF HIS INDIVIDUAL PERFORMANCE GOALS AND THE COMPANY’S ATTAINMENT OF
THE OVERALL CORPORATE GOALS, AS FOLLOWS:

total annual incentive bonus = individual performance bonus + corporate
performance bonus

 

where:

        individual performance bonus = individual performance level achieved
(Threshold, Target, Superior or Outperformance percentage) x individual goals
allocation percentage (40%) x Base Salary

        corporate performance bonus = corporate performance level achieved
(Threshold, Target, Superior or Outperformance percentage) x corporate goals
allocation percentage (60%) x Base Salary

 

2

--------------------------------------------------------------------------------


The percentages established for the Executive for the performance bonus levels
for 2006 shall be 40% for Threshold Level and 80% for Target Level and 120% for
Superior Level.  Except to the extent otherwise provided in Section 8, no bonus
shall be payable unless the Executive was employed by the Company or a
subsidiary as of the last day of the relevant calendar year.  For 2006 and
thereafter, to the extent the Executive’s annual incentive bonus exceeds either
a performance bonus level of 100% or his then-current Base Salary, such excess
bonus amount may, at the sole discretion of the Company, be paid to the
Executive one-half in cash and one-half in Company Common Shares that shall vest
ratably over a period of three (3) years from the date of payment and shall be
subject to dividend payments, if any, by the Company.  If the Executive or the
Company, as the case may be, fails to satisfy the performance criteria contained
in such Bonus Policy for a calendar year, the Executive may be eligible to
receive an incentive bonus for such calendar year, in such amount as is
recommended by the Compensation Committee and subject to approval by the full
Board (if such approval is required).  The annual incentive bonus shall be paid
to the Executive no later than thirty (30) days after the date on which final
approval of the annual incentive bonus payable to the Executive for such
calendar year is obtained.  For purposes of this Agreement, the term “Annual
Incentive Bonus” shall mean the amount established pursuant to this Section 4.


5.             STOCK BASED AWARDS.


(A)           OPTION GRANTS.  THE COMPANY MAY ESTABLISH AN EQUITY INCENTIVE PLAN
(“EQUITY INCENTIVE PLAN”).  THE EXECUTIVE’S ELIGIBILITY FOR GRANTS UNDER THE
EQUITY INCENTIVE PLAN AND THE TERMS AND CONDITIONS OF SUCH GRANTS SHALL BE
DETERMINED BY THE COMPENSATION COMMITTEE.


(B)           RESTRICTED SHARE AWARDS.  THE EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE RESTRICTED COMMON SHARES OF THE COMPANY (“RESTRICTED SHARE GRANTS”) AS
APPROVED BY THE COMPENSATION COMMITTEE, BUT ONLY TO THE EXTENT THAT RESTRICTED
SHARES ARE AVAILABLE FOR ISSUANCE UNDER THE EQUITY INCENTIVE PLAN.  THE TERMS
AND CONDITIONS OF RESTRICTED SHARE GRANTS SHALL BE DETERMINED BY THE
COMPENSATION COMMITTEE.  ANY COMMON SHARES ISSUED AS RESTRICTED SHARE GRANTS
WILL HAVE VOTING AND DIVIDEND RIGHTS, AND, FOLLOWING THE RESTRICTION PERIOD,
SHALL BE REGISTERED AND FULLY TRANSFERABLE BY THE EXECUTIVE.


6.             BENEFITS.


(A)           VACATION. THE EXECUTIVE SHALL BE ENTITLED TO AN AMOUNT OF VACATION
TIME CONSISTENT WITH COMPANY POLICY APPLICABLE TO SENIOR EXECUTIVES BUT AT LEAST
FIVE (5) WEEKS OF PAID VACATION PER FULL CALENDAR YEAR, WHICH SHALL ACCRUE
DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY; PROVIDED, HOWEVER, THAT THE
EXECUTIVE CAN NEVER ACCRUE MORE THAN TEN (10) WEEKS OF PAID AND UNUSED VACATION
TIME DURING THE TERM OF THIS AGREEMENT.


(B)           SICK AND PERSONAL DAYS.  THE EXECUTIVE SHALL BE ENTITLED TO SICK
AND PERSONAL DAYS ON AN AS NEEDED BASIS.

 

3

--------------------------------------------------------------------------------


 

 


(C)           EMPLOYEE BENEFITS.


(I)            PARTICIPATION IN EMPLOYEE BENEFIT PLANS. THE EXECUTIVE AND HIS
SPOUSE AND ELIGIBLE DEPENDENTS, IF ANY, AND THEIR RESPECTIVE DESIGNATED
BENEFICIARIES WHERE APPLICABLE, WILL BE ELIGIBLE FOR AND ENTITLED TO PARTICIPATE
IN ALL COMPANY SPONSORED EMPLOYEE BENEFITS PLAN, AS SUCH PLANS MAY BE AMENDED OR
MODIFIED FROM TIME TO TIME, INCLUDING BUT NOT LIMITED TO A 401(K) PLAN, GROUP
HEALTH, ACCIDENT, DISABILITY INSURANCE, GROUP LIFE INSURANCE AND SUPPLEMENTAL
LIFE INSURANCE, AS SUCH BENEFITS MAY BE OFFERED FROM TIME TO TIME, ON A BASIS NO
LESS FAVORABLE THAN THAT APPLICABLE TO ANY OTHER EXECUTIVE.  SUCH BENEFITS
COVERAGE SHALL BE IN THE AGGREGATE, NOT MATERIALLY LESS VALUABLE TO EXECUTIVE
THAN THE BENEFITS MADE AVAILABLE TO THE EXECUTIVE IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE.


(II)           DEFERRED COMPENSATION PLAN. TO THE EXTENT PRACTICABLE UNDER
APPLICABLE LAW AND DEEMED APPROPRIATE BY THE COMPENSATION COMMITTEE, THE COMPANY
SHALL PROVIDE TO THE EXECUTIVE AN OPPORTUNITY TO PARTICIPATE IN A COMPANY
SPONSORED DEFERRED COMPENSATION PLAN.


(D)           OTHER BENEFITS.


(I)            ANNUAL PHYSICAL.  THE COMPANY SHALL PROVIDE, AT ITS COST, A
MEDICAL EXAMINATION FOR THE EXECUTIVE ON AN ANNUAL BASIS BY A LICENSED PHYSICIAN
IN THE PHILADELPHIA, PENNSYLVANIA AREA SELECTED BY THE EXECUTIVE. THE RESULTS OF
SUCH EXAMINATION ARE THE SOLE PROPERTY OF SUCH EXECUTIVE AND SHALL BE TREATED IN
CONFIDENCE.


(II)           CAR ALLOWANCE.  THE COMPANY SHALL PAY EXECUTIVE A MONTHLY CAR
ALLOWANCE OF $650 IN ADVANCE OF THE MONTH TO WHICH THE PAYMENT RELATES.


(III)          TAX PREPARATION AND FINANCIAL PLANNING.  THE COMPANY SHALL PAY OR
PROMPTLY REIMBURSE THE EXECUTIVE FOR COSTS INCURRED BY HIM IN CONNECTION WITH
TAX PREPARATION AND FINANCIAL PLANNING ASSISTANCE, TO BE FURNISHED BY SUCH
ADVISORS AS CHOSEN BY THE EXECUTIVE, UP TO A MAXIMUM AGGREGATE OF $5,000
ANNUALLY.


(IV)          DIRECTORS AND OFFICERS INSURANCE.  DURING THE TERM AND THE
SEVERANCE PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO DIRECTOR AND OFFICER
INSURANCE COVERAGE FOR HIS ACTS AND OMISSIONS WHILE AN OFFICER AND DIRECTOR OF
THE COMPANY TO THE EXTENT APPLICABLE, ON A BASIS NO LESS FAVORABLE TO HIM THAN
THE COVERAGE PROVIDED TO ANY OTHER CURRENT OFFICERS AND TRUSTEES.  THE PROVISION
OF SUCH INSURANCE COVERAGE WILL BE AT THE SOLE COST OF THE COMPANY OR THE
PARTNERSHIP AND THE AMOUNT OF COVERAGE PROVIDED SHALL BE DETERMINED BY THE
COMPANY AND/OR THE BOARD, IN ITS OR THEIR SOLE DISCRETION.


(V)           DISABILITY INSURANCE.  THE COMPANY SHALL MAINTAIN, AT ITS COST,
SUPPLEMENTAL RENEWABLE LONG-TERM DISABILITY INSURANCE AS AGREED TO BY THE
COMPANY AND THE EXECUTIVE.


7.             TERMINATION. THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY
PURSUANT TO THIS AGREEMENT SHALL TERMINATE UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING:

 

4

--------------------------------------------------------------------------------


 


(A)           DEATH OR PERMANENT DISABILITY. IMMEDIATELY UPON DEATH OR PERMANENT
DISABILITY OF THE EXECUTIVE. AS USED IN THIS AGREEMENT, “PERMANENT DISABILITY”
SHALL MEAN AN INABILITY DUE TO A PHYSICAL OR MENTAL IMPAIRMENT TO PERFORM THE
MATERIAL SERVICES CONTEMPLATED UNDER THIS AGREEMENT FOR A PERIOD OF SIX (6)
MONTHS, WHETHER OR NOT CONSECUTIVE, DURING ANY 365-DAY PERIOD. A DETERMINATION
OF PERMANENT DISABILITY SHALL BE MADE BY A PHYSICIAN SATISFACTORY TO BOTH THE
EXECUTIVE AND THE COMPANY, PROVIDED THAT IF THE EXECUTIVE AND THE COMPANY DO NOT
AGREE ON A PHYSICIAN, THE EXECUTIVE AND THE COMPANY SHALL EACH SELECT A
PHYSICIAN AND THESE TWO TOGETHER SHALL SELECT A THIRD PHYSICIAN, WHOSE
DETERMINATION AS TO PERMANENT DISABILITY SHALL BE BINDING ON ALL PARTIES, WITH
THE COMPANY TO BEAR ALL COST OF SECURING SUCH DETERMINATION.  THE APPOINTMENT OF
ONE OR MORE INDIVIDUALS TO CARRY OUT THE OFFICES OR DUTIES OF THE EXECUTIVE
DURING A PERIOD OF THE EXECUTIVE’S INABILITY TO PERFORM SUCH DUTIES AND PENDING
A DETERMINATION OF PERMANENT DISABILITY SHALL NOT BE CONSIDERED A BREACH OF THIS
AGREEMENT BY THE COMPANY.


(B)           FOR CAUSE. AT THE ELECTION OF THE COMPANY AND SUBJECT TO THE
PROVISIONS OF THIS SECTION 7(B), IMMEDIATELY UPON WRITTEN NOTICE BY THE COMPANY
TO THE EXECUTIVE OF HIS TERMINATION FOR CAUSE. FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” FOR TERMINATION SHALL BE DEEMED TO EXIST SOLELY IN THE EVENT OF (I) THE
CONVICTION OF THE EXECUTIVE OF, OR THE ENTRY OF A PLEA OF GUILTY OR NOLO
CONTENDERE BY THE EXECUTIVE TO, A FELONY (EXCLUSIVE OF ANY FELONY RELATING TO
NEGLIGENT OPERATION OF A MOTOR VEHICLE AND NOT INCLUDING A CONVICTION, PLEA OF
GUILTY OR NOLO CONTENDERE ARISING SOLELY UNDER A STATUTORY PROVISION IMPOSING
CRIMINAL LIABILITY UPON THE EXECUTIVE ON A PER SE BASIS DUE TO THE COMPANY
OFFICES HELD BY THE EXECUTIVE, SO LONG AS ANY ACT OR OMISSION OF THE EXECUTIVE
WITH RESPECT TO SUCH MATTER WAS NOT TAKEN OR OMITTED IN CONTRAVENTION OF ANY
APPLICABLE POLICY OR DIRECTIVE OF THE BOARD), (II) A WILLFUL BREACH OF HIS DUTY
OF LOYALTY WHICH IS MATERIALLY DETRIMENTAL TO THE COMPANY, OR (III) A WILLFUL
FAILURE TO PERFORM OR ADHERE TO EXPLICITLY STATED DUTIES THAT ARE CONSISTENT
WITH THE TERMS OF THIS AGREEMENT, OR THE COMPANY’S REASONABLE AND CUSTOMARY
GUIDELINES OF EMPLOYMENT OR REASONABLE AND CUSTOMARY CORPORATE GOVERNANCE
GUIDELINES OR POLICIES, INCLUDING WITHOUT LIMITATION ANY BUSINESS CODE OF ETHICS
ADOPTED BY THE BOARD, OR TO FOLLOW THE LAWFUL DIRECTIVES OF THE BOARD (PROVIDED
SUCH DIRECTIVES ARE CONSISTENT WITH THE TERMS OF THIS AGREEMENT), WHICH, IN ANY
SUCH CASE, CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM THE BOARD TO
THE EXECUTIVE.  FOR PURPOSES OF THIS SECTION 7(B), NO ACT, OR FAILURE TO ACT, ON
THE EXECUTIVE’S PART WILL BE DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE
DONE, BY THE EXECUTIVE NOT IN GOOD FAITH AND WITHOUT A REASONABLE BELIEF THAT
THE EXECUTIVE’S ACT, OR FAILURE TO ACT, WAS IN THE BEST INTEREST OF THE
COMPANY.  THE PARTIES AGREE THAT IN ORDER TO TERMINATE THE EXECUTIVE PURSUANT TO
SUBSECTIONS (II) AND (III) HEREOF, THE COMPANY SHALL FIRST BE REQUIRED TO PROVE
TO THE REASONABLE SATISFACTION OF THE EXECUTIVE THAT HE ENGAGED IN IMPROPER
CONDUCT UNDER THESE SUBSECTIONS, AND IF THE EXECUTIVE SHALL NOT AGREE WITH THE
COMPANY’S ASSESSMENT OF HIS CONDUCT, THEN THE EXECUTIVE SHALL NOT BE TERMINATED
UNTIL AN ARBITRATOR, AS PROVIDED FOR IN SECTION 13(B), HAS DETERMINED THAT THE
EXECUTIVE’S CONDUCT CONSTITUTED IMPROPER CONDUCT UNDER THE APPLICABLE
SUBSECTION.


(C)           WITHOUT CAUSE; WITHOUT GOOD REASON.  AT THE ELECTION OF THE
COMPANY, WITHOUT CAUSE, AND AT THE ELECTION OF THE EXECUTIVE, WITHOUT GOOD
REASON, IN EITHER CASE UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE
EXECUTIVE OR THE COMPANY, AS THE CASE MAY BE.

 

5

--------------------------------------------------------------------------------


 


(D)           FOR GOOD REASON.  AT THE ELECTION OF THE EXECUTIVE, FOR GOOD
REASON. FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN ANY OF THE
FOLLOWING ACTIONS OR OMISSIONS OCCURRING WITHOUT THE EXECUTIVE’S WRITTEN
CONSENT, PROVIDED THE EXECUTIVE NOTIFIES THE COMPANY OF HIS DETERMINATION THAT
GOOD REASON EXISTS, WITH SUCH NOTIFICATION TO OCCUR WITHIN 60 DAYS OF THE TIME
AT WHICH THE EXECUTIVE KNOWS OR SHOULD KNOW OF THE ACTION OR OMISSION ON WHICH
SUCH DETERMINATION IS BASED:


(I)            FAILURE BY THE COMPANY TO RENEW THIS AGREEMENT ON SUBSTANTIALLY
SIMILAR TERMS AT THE CONCLUSION OF THE INITIAL TERM OR OF EITHER SUCCESSOR TERM,


(II)           A MATERIAL REDUCTION OF THE EXECUTIVE’S DUTIES, RESPONSIBILITIES
OR REPORTING REQUIREMENTS, OR THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES,
RESPONSIBILITIES, OR REPORTING REQUIREMENTS THAT ARE INCONSISTENT WITH HIS
POSITIONS AS EXECUTIVE VICE PRESIDENT, AS THE CASE MAY BE,


(III)          A REDUCTION BY THE COMPANY IN THE EXECUTIVE’S ANNUAL BASE SALARY,


(IV)          A MATERIAL REDUCTION OR LOSS OF EMPLOYEE BENEFITS OR MATERIAL
FRINGE BENEFITS, BOTH IN TERMS OF THE AMOUNT OF THE BENEFIT AND THE LEVEL OF THE
EXECUTIVE’S PARTICIPATION THEREIN, ENJOYED BY THE EXECUTIVE UNDER THE EMPLOYEE
BENEFIT AND WELFARE PLANS OF THE COMPANY, INCLUDING WITHOUT LIMITATION SUCH
BENEFITS AS GROUP HEALTH, DENTAL, 401(K), ACCIDENT, DISABILITY INSURANCE, OR
GROUP LIFE INSURANCE, THAT IS CAUSED BY THE COMPANY EXCEPT AS IS REQUIRED BY
APPLICABLE LAW,


(V)           ABSENT THE EXECUTIVE’S PRIOR WRITTEN CONSENT, THE REQUIREMENT BY
THE COMPANY THAT THE PRINCIPAL PLACE OF BUSINESS AT WHICH THE EXECUTIVE PERFORMS
HIS DUTIES BE CHANGED TO A LOCATION THAT IS OUTSIDE OF A 35 MILE RADIUS OF
NEWTOWN SQUARE, PENNSYLVANIA.


(VI)          A MATERIAL BREACH BY THE COMPANY OF ANY PROVISION OF THIS
AGREEMENT THAT CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER EXECUTIVE
PROVIDES WRITTEN NOTICE TO THE COMPANY OF SUCH BREACH.


8.             EFFECTS OF TERMINATION.


(A)           BY THE COMPANY WITHOUT CAUSE; BY THE EXECUTIVE FOR GOOD REASON. 
IN THE EVENT OF A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD REASON, THEN THE COMPANY SHALL PAY
THE EXECUTIVE AS FOLLOWS:


(I)            AN AMOUNT EQUAL TO TWO (2) TIMES (AND TWO (2) TIMES IF, IN
CONNECTION WITH A CHANGE OF CONTROL, EITHER THE EXECUTIVE TERMINATES EMPLOYMENT
WITH THE COMPANY FOR GOOD REASON OR THE COMPANY TERMINATES THE EXECUTIVE WITHOUT
CAUSE), THE EXECUTIVE’S BASE SALARY AND ANNUAL INCENTIVE BONUS (DETERMINED AT
THE SUPERIOR LEVEL FOR BOTH COMPENSATION AND INDIVIDUAL PERFORMANCE FOR THE YEAR
IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS) (THE “APPLICABLE AMOUNT”),
PROVIDED, HOWEVER, THAT IN THE EVENT OF A RESIGNATION BY THE EXECUTIVE FOR GOOD
REASON PURSUANT TO SECTION 7(D)(I) AFTER NOTICE OF NON-RENEWAL OF THIS AGREEMENT
BY THE COMPANY WITH RESPECT TO THE SECOND SUCCESSOR TERM, THE MULTIPLIER SHALL
BE LIMITED TO ONE (1) TIMES THE APPLICABLE AMOUNT, AND

 

6

--------------------------------------------------------------------------------


 


(II)           THE PRORATED AMOUNT OF THE ANNUAL INCENTIVE BONUS AT THE SUPERIOR
LEVEL FOR BOTH CORPORATE AND INDIVIDUAL PERFORMANCE BASED OFF OF THE PRIOR
CALENDAR YEAR’S PERFORMANCE (EXCEPT IN THE CASE WHERE THE EXECUTIVE WAS NOT
EMPLOYED WITH THE COMPANY IN THE PRIOR YEAR, IN WHICH CASE IT WILL BE BASED OFF
OF THE YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS), PRO RATED FOR THE
PORTION OF SUCH YEAR DURING WHICH THE EXECUTIVE WAS EMPLOYED PRIOR TO THE
EFFECTIVE DATE OF HIS TERMINATION, AND


(III)          AN AMOUNT EQUAL TO ACCRUED BUT UNPAID BASE SALARY THROUGH THE
DATE OF TERMINATION PLUS ANY OTHER COMPENSATION THEN DUE AND OWING FROM THE
COMPANY.


(IV)          THE SUM OF THE AMOUNTS PAYABLE UNDER SUBSECTIONS (I), (II) AND
(III) HEREOF IS REFERRED TO HEREIN AS HIS “SEVERANCE PAYMENT.”


(V)           THE SEVERANCE PAYMENT SHALL BE MADE IN A SINGLE, LUMP SUM CASH
PAYMENT NO LATER THAN THIRTY (30) DAYS AFTER THE EFFECTIVE DATE OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT.


(VI)          THE COMPANY SHALL ALLOW THE EXECUTIVE TO CONTINUE TO PARTICIPATE
DURING THE TWO-YEAR PERIOD COMMENCING ON THE DATE OF TERMINATION (THE “SEVERANCE
PERIOD”) IN ANY HEALTHCARE, DENTAL, VISION AND PRESCRIPTION DRUG PLANS IN WHICH
THE EXECUTIVE WAS ENTITLED TO PARTICIPATE IMMEDIATELY PRIOR TO HIS TERMINATION,
TO THE SAME EXTENT AND UPON THE SAME TERMS AS THE EXECUTIVE PARTICIPATED IN SUCH
PLANS PRIOR TO HIS TERMINATION, PROVIDED THAT THE EXECUTIVE’S CONTINUED
PARTICIPATION IS PERMISSIBLE OR OTHERWISE PRACTICABLE UNDER THE GENERAL TERMS
AND PROVISIONS OF SUCH BENEFIT PLANS AND PROGRAMS.  DURING THE SEVERANCE PERIOD,
THE COMPANY SHALL PAY FOR THE EXECUTIVE’S CONTINUED PARTICIPATION IN SAID
HEALTHCARE, DENTAL, VISION AND PRESCRIPTION DRUG PLANS, INCLUDING BUT NOT
LIMITED TO PREMIUMS FOR SUCH PROGRAMS.  TO THE EXTENT THAT CONTINUED
PARTICIPATION IS NEITHER PERMISSIBLE NOR PRACTICABLE, THE COMPANY SHALL TAKE
SUCH ACTIONS AS MAY BE NECESSARY TO PROVIDE THE EXECUTIVE WITH SUBSTANTIALLY
COMPARABLE BENEFITS (WITHOUT ADDITIONAL COST TO THE EXECUTIVE) OUTSIDE THE SCOPE
OF SUCH PLANS, INCLUDING, WITHOUT LIMITATION, REIMBURSING THE EXECUTIVE FOR HIS
COSTS IN OBTAINING SUCH COVERAGE, SUCH AS COBRA PREMIUMS PAID BY THE EXECUTIVE
AND/OR HIS ELIGIBLE DEPENDENTS. IF THE EXECUTIVE ENGAGES IN REGULAR EMPLOYMENT
AFTER HIS TERMINATION OF EMPLOYMENT (WHETHER AS AN EXECUTIVE OR AS A
SELF-EMPLOYED PERSON), ANY EMPLOYEE BENEFIT AND WELFARE BENEFITS RECEIVED BY THE
EXECUTIVE IN CONSIDERATION OF SUCH EMPLOYMENT WHICH ARE SIMILAR IN NATURE TO THE
HEALTHCARE, DENTAL, VISION AND PRESCRIPTION DRUG PLANS PROVIDED BY THE COMPANY
WILL RELIEVE THE COMPANY OF ITS OBLIGATION UNDER THIS SECTION 8(A)(VI) TO
PROVIDE COMPARABLE BENEFITS TO THE EXTENT OF THE BENEFITS SO RECEIVED.


(VII)         THE EXECUTIVE’S STOCK OPTIONS, IF ANY, AWARDED UNDER THE EQUITY
INCENTIVE PLAN (OR ANY OTHER OR SUCCESSOR PLAN) SHALL IMMEDIATELY BECOME 100%
VESTED AND HE SHALL HAVE AT LEAST A TWO-YEAR PERIOD FOLLOWING THE EFFECTIVE DATE
OF HIS TERMINATION OF EMPLOYMENT IN WHICH TO EXERCISE HIS VESTED STOCK OPTIONS,
INCLUDING THOSE STOCK OPTIONS THAT VESTED UPON HIS TERMINATION OF EMPLOYMENT.


(VIII)        THE EXECUTIVE’S RESTRICTED COMMON SHARES AWARDED UNDER THE EQUITY
INCENTIVE PLAN (OR ANY OTHER OR SUCCESSOR PLAN) SHALL IMMEDIATELY BECOME 100%
VESTED AND ALL RESTRICTIONS SHALL LAPSE.

 

7

--------------------------------------------------------------------------------


 


(B)           TERMINATION ON DEATH OR PERMANENT DISABILITY.  UPON A TERMINATION
OF EMPLOYMENT DUE TO THE EXECUTIVE’S DEATH OR HIS BECOMING SUBJECT TO PERMANENT
DISABILITY, THE COMPANY SHALL PAY THE EXECUTIVE (OR HIS ESTATE OR BENEFICIARY)
AN AMOUNT EQUAL TO ONE (1) TIME THE SUM OF THE EXECUTIVE’S BASE SALARY AND
ANNUAL INCENTIVE BONUS (DETERMINED AT THE SUPERIOR LEVEL FOR BOTH CORPORATE AND
INDIVIDUAL PERFORMANCE BASED OFF OF THE PRIOR CALENDAR YEAR’S PERFORMANCE
(EXCEPT IN THE CASE WHERE THE EXECUTIVE WAS NOT EMPLOYED WITH THE COMPANY IN THE
PRIOR YEAR, IN WHICH CASE IT WILL BE BASED OFF OF THE YEAR IN WHICH THE
TERMINATION OF EMPLOYMENT OCCURS), PAYABLE WITHIN THIRTY (30) DAYS OF THE
OCCURRENCE OF THE RELEVANT EVENT.  THE EXECUTIVE SHALL BECOME 100% VESTED IN HIS
STOCK OPTIONS AND RESTRICTED COMMON SHARES AWARDED UNDER THE EQUITY INCENTIVE
PLAN.  THE EXECUTIVE (OR HIS ESTATE OR BENEFICIARY) SHALL HAVE A ONE-YEAR PERIOD
FOLLOWING THE OCCURRENCE OF THE RELEVANT EVENT IN WHICH TO EXERCISE HIS VESTED
STOCK OPTIONS, INCLUDING THOSE STOCK OPTIONS THAT VESTED ON SUCH EVENT.  THE
COMPANY SHALL PAY TO THE EXECUTIVE (OR HIS ESTATE OR BENEFICIARY) ANY BASE
SALARY, INCENTIVE BONUS, EXPENSE REIMBURSEMENTS AND ALL OTHER COMPENSATION
RELATED PAYMENTS THAT ARE PAYABLE AS OF THE DATE OF THE OCCURRENCE OF THE
RELEVANT EVENT AND THAT ARE RELATED TO HIS PERIOD OF EMPLOYMENT PRECEDING SUCH
DATE.  THE COMPANY SHALL PAY TO THE EXECUTIVE (OR HIS ESTATE OR BENEFICIARY) THE
PRORATED AMOUNT OF INCENTIVE BONUS AT THE TARGET LEVEL FOR BOTH CORPORATE AND
INDIVIDUAL PERFORMANCE FOR THE YEAR IN WHICH SUCH EVENT OCCURS, PRORATED FOR THE
PORTION OF THE YEAR DURING WHICH THE EXECUTIVE WAS EMPLOYED PRIOR TO THE
OCCURRENCE OF THE RELEVANT EVENT.


(C)           BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE WITHOUT GOOD REASON. 
IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR
CAUSE OR BY THE EXECUTIVE WITHOUT GOOD REASON, THE COMPANY SHALL PAY THE
EXECUTIVE HIS ACCRUED BASE SALARY AND, WITH RESPECT TO A TERMINATION BY THE
EXECUTIVE WITHOUT GOOD REASON, EXPENSE REIMBURSEMENTS AND ALL OTHER COMPENSATION
RELATED PAYMENTS THAT ARE PAYABLE AS OF HIS TERMINATION OF EMPLOYMENT DATE AND
THAT ARE RELATED TO HIS PERIOD OF EMPLOYMENT PRECEDING HIS TERMINATION DATE. 
THE EXECUTIVE SHALL BE ENTITLED TO EXERCISE HIS VESTED STOCK OPTIONS, DETERMINED
AS OF HIS TERMINATION DATE, PURSUANT TO THE TERMS OF THE OPTION GRANT.  UNLESS
THE COMPANY AND THE EXECUTIVE AGREE OTHERWISE, THE EXECUTIVE SHALL FORFEIT ALL
UNVESTED OPTIONS AND ANY UNVESTED RESTRICTED SHARE GRANTS NOT ACQUIRED BY THE
EXECUTIVE FOR CONSIDERATION, SUBJECT TO SECTION 9(B) BELOW, AND THE COMPANY HAS
THE RIGHT TO REPURCHASE ANY UNVESTED RESTRICTED SHARE GRANTS THAT THE EXECUTIVE
ACQUIRED FOR CONSIDERATION IN ACCORDANCE WITH THE TERMS OF THE EQUITY INCENTIVE
PLAN (WITH THE RESULT THAT IF THE EXECUTIVE ACQUIRED SUCH UNVESTED RESTRICTED
SHARE GRANTS FOR ANY CONSIDERATION, THE EXECUTIVE SHALL AT MOST BE ENTITLED TO A
RETURN OF SUCH CONSIDERATION).  THE EXECUTIVE SHALL ALSO BE ENTITLED TO ALL
BENEFITS ACCRUED AND VESTED UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY.


(D)           TERMINATION OF AUTHORITY. IMMEDIATELY UPON THE EXECUTIVE
TERMINATING OR BEING TERMINATED FROM HIS EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, NOTWITHSTANDING ANYTHING ELSE APPEARING IN THIS AGREEMENT OR OTHERWISE,
THE EXECUTIVE WILL STOP SERVING THE FUNCTIONS OF HIS TERMINATED OR EXPIRED
POSITIONS, AND SHALL BE WITHOUT ANY OF THE AUTHORITY OR RESPONSIBILITY FOR SUCH
POSITIONS. ON REQUEST OF THE BOARD, AT ANY TIME FOLLOWING HIS TERMINATION OF
EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL RESIGN FROM THE BOARD IF THEN A
MEMBER.  NOTWITHSTANDING ANY CONTRARY PROVISION IN THIS AGREEMENT, THE COMPANY
SHALL CONTINUE TO INDEMNIFY THE EXECUTIVE AND HOLD THE EXECUTIVE HARMLESS TO THE
EXTENT SPECIFIED UNDER THE BY-LAWS OR OTHER CORPORATE DOCUMENTS OF THE COMPANY
OR THE PARTNERSHIP (AS APPLICABLE) AND PERMITTED BY APPLICABLE LAW.

 

8

--------------------------------------------------------------------------------


 


9.             CHANGE OF CONTROL.


(A)           CHANGE OF CONTROL. FOR PURPOSES OF THIS AGREEMENT, A “CHANGE OF
CONTROL” WILL BE DEEMED TO HAVE TAKEN PLACE UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


(I)            THE ACQUISITION BY ANY PERSON, ENTITY OR AFFILIATED GROUP,
EXCLUDING GARY M. HOLLOWAY OR ANY ENTITY CONTROLLED OR MEMBER/PARTNER MANAGED
DIRECTLY OR INDIRECTLY BY GARY M. HOLLOWAY, THE COMPANY OR ANY EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY ENTITY CONTROLLED DIRECTLY OR INDIRECTLY BY THE
COMPANY, OF MORE THAN 50% OF THE THEN OUTSTANDING VOTING SHARES OF THE COMPANY,


(II)           THE CONSUMMATION OF ANY MERGER OR CONSOLIDATION OF THE COMPANY
INTO ANOTHER COMPANY (UNLESS SUCH COMPANY IS CONTROLLED OR MEMBER/PARTNER
MANAGED DIRECTLY OR INDIRECTLY BY GARY M. HOLLOWAY), SUCH THAT THE HOLDERS OF
THE VOTING SHARES OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION HOLD LESS THAN 50% OF THE VOTING POWER OF THE SECURITIES OF THE
SURVIVING COMPANY OR THE PARENT OF SUCH SURVIVING COMPANY,


(III)          THE COMPLETE LIQUIDATION OF THE COMPANY OR THE SALE OR
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, SUCH THAT AFTER
THE TRANSACTION, THE HOLDERS OF THE VOTING SHARES OF THE COMPANY IMMEDIATELY
PRIOR TO THE TRANSACTION HOLD LESS THAN 50% OF THE VOTING SECURITIES OF THE
ACQUIROR OR THE PARENT OF THE ACQUIROR (UNLESS THE ACQUIROR OR PARENT OF THE
ACQUIROR IS GARY M. HOLLOWAY OR AN ENTITY CONTROLLED OR MEMBER/PARTNER MANAGED
DIRECTLY OR INDIRECTLY BY GARY M. HOLLOWAY), OR


(IV)          TRUSTEES OF THE COMPANY ARE ELECTED SUCH THAT A MAJORITY OF THE
MEMBERS OF THE BOARD SHALL HAVE BEEN MEMBERS OF THE BOARD FOR LESS THAN TWO
YEARS, UNLESS THE ELECTION OR NOMINATION FOR ELECTION OF EACH NEW TRUSTEE WHO
WAS NOT A TRUSTEE AT THE BEGINNING OF SUCH TWO-YEAR PERIOD WAS APPROVED BY A
VOTE OF AT LEAST TWO-THIRDS OF THE TRUSTEES THEN STILL IN OFFICE WHO WERE
TRUSTEES AT THE BEGINNING OF SUCH PERIOD, OR


(V)           A MAJORITY OF THE BOARD OF THE COMPANY VOTES IN FAVOR OF A
DECISION THAT A CHANGE OF CONTROL HAS OCCURRED.


(B)           CERTAIN BENEFITS UPON A CHANGE OF CONTROL.  IN THE EVENT OF A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE EXECUTIVE OR BY THE COMPANY (OR
ITS SUCCESSOR) FOR ANY REASON OTHER THAN CAUSE FOLLOWING A CHANGE OF CONTROL,
THE EXECUTIVE SHALL BECOME 100% VESTED IN ALL UNVESTED STOCK OPTIONS AND
RESTRICTED COMMON SHARES AWARDED UNDER THE EQUITY INCENTIVE PLAN (OR ANY OTHER
OR SUCCESSOR PLAN) AND THE EXECUTIVE SHALL HAVE A TWO (2) YEAR PERIOD FOLLOWING
THE TERMINATION OF HIS EMPLOYMENT IN WHICH TO EXERCISE HIS VESTED STOCK OPTIONS,
INCLUDING THOSE STOCK OPTIONS THAT VESTED UPON THE CHANGE OF CONTROL.


(C)           EXCISE TAX.  IN THE EVENT THAT ANY PAYMENT OR BENEFIT RECEIVED OR
TO BE RECEIVED BY THE EXECUTIVE IN CONNECTION WITH A CHANGE IN CONTROL OR A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (WHETHER PURSUANT TO THE TERMS OF THIS
AGREEMENT OR ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT WITH THE COMPANY, ANY
PERSON WHOSE ACTIONS RESULT IN A CHANGE IN CONTROL OR ANY PERSON AFFILIATED WITH
THE COMPANY OR SUCH PERSON), IS IN AN AMOUNT SUCH THAT THE EXECUTIVE WILL BE
SUBJECT (IN WHOLE OR IN PART) TO THE EXCISE TAX IMPOSED UNDER SECTION 4999 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“EXCISE TAX”) ON SUCH PAYMENTS
AND BENEFITS,

 

9

--------------------------------------------------------------------------------


 

the Executive acknowledges and agrees that the Company shall not be responsible
to pay to the Executive any increase in any such payment or benefit to offset
the Excise Tax.

 


10.          CONFIDENTIAL INFORMATION. THE EXECUTIVE RECOGNIZES AND ACKNOWLEDGES
THAT CERTAIN ASSETS OF THE COMPANY CONSTITUTE CONFIDENTIAL INFORMATION. THE TERM
“CONFIDENTIAL INFORMATION” AS USED IN THIS AGREEMENT SHALL MEAN ALL INFORMATION
WHICH IS KNOWN ONLY TO THE EXECUTIVE OR THE COMPANY, OTHER EMPLOYEES OF THE
COMPANY, OR OTHERS IN A CONFIDENTIAL RELATIONSHIP WITH THE COMPANY, AND RELATING
TO THE COMPANY’S BUSINESS INCLUDING, WITHOUT LIMITATION, INFORMATION REGARDING
CLIENTS, CUSTOMERS, PRICING POLICIES, METHODS OF OPERATION, PROPRIETARY COMPANY
PROGRAMS, SALES PRODUCTS, PROFITS, COSTS, MARKETS, KEY PERSONNEL, FORMULAE,
PRODUCT APPLICATIONS, TECHNICAL PROCESSES, AND TRADE SECRETS, AS SUCH
INFORMATION MAY EXIST FROM TIME TO TIME, WHICH THE EXECUTIVE ACQUIRED OR
OBTAINED BY VIRTUE OF WORK PERFORMED FOR THE COMPANY, OR WHICH THE EXECUTIVE MAY
ACQUIRE OR MAY HAVE ACQUIRED KNOWLEDGE OF DURING THE PERFORMANCE OF SAID WORK.
THE EXECUTIVE SHALL NOT, DURING THE TERM OR FOR A TWO (2) YEAR PERIOD AFTER THE
TERM, DISCLOSE ALL OR ANY PART OF THE CONFIDENTIAL INFORMATION TO ANY PERSON,
FIRM, CORPORATION, ASSOCIATION, OR ANY OTHER ENTITY FOR ANY REASON OR PURPOSE
WHATSOEVER, DIRECTLY OR INDIRECTLY, EXCEPT AS MAY BE REQUIRED BY LAW OR PURSUANT
TO HIS EMPLOYMENT HEREUNDER, UNLESS AND UNTIL SUCH CONFIDENTIAL INFORMATION
BECOMES PUBLICLY AVAILABLE OTHER THAN AS A CONSEQUENCE OF THE BREACH BY THE
EXECUTIVE OF HIS CONFIDENTIALITY OBLIGATIONS HEREUNDER BY LAW OR IN ANY JUDICIAL
OR ADMINISTRATIVE PROCEEDING (IN WHICH CASE, THE EXECUTIVE SHALL PROVIDE THE
COMPANY WITH NOTICE). IN THE EVENT OF THE TERMINATION OF HIS EMPLOYMENT, WHETHER
VOLUNTARY OR INVOLUNTARY AND WHETHER BY THE COMPANY OR THE EXECUTIVE, THE
EXECUTIVE SHALL DELIVER TO THE COMPANY ALL DOCUMENTS AND DATA PERTAINING TO THE
CONFIDENTIAL INFORMATION AND SHALL NOT TAKE WITH HIM ANY DOCUMENTS OR DATA OF
ANY KIND OR ANY REPRODUCTIONS (IN WHOLE OR IN PART) OR EXTRACTS OF ANY ITEMS
RELATING TO THE CONFIDENTIAL INFORMATION. THE COMPANY ACKNOWLEDGES THAT PRIOR TO
HIS EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE HAS LAWFULLY ACQUIRED EXTENSIVE
KNOWLEDGE OF THE INDUSTRIES AND BUSINESSES IN WHICH THE COMPANY ENGAGES IN
BUSINESS, AND THAT THE PROVISIONS OF THIS SECTION 10 ARE NOT INTENDED TO
RESTRICT THE EXECUTIVE’S USE OF SUCH PREVIOUSLY ACQUIRED KNOWLEDGE.

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and (c) assist
the Company in seeking a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.


11.          NON-COMPETITION AND NONSOLICITATION. DURING THE TERM AND FOR A
PERIOD OF 24 CALENDAR MONTHS AFTER THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
(THE “NONCOMPETE PERIOD”), THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY,
EITHER AS A PRINCIPAL, AGENT, EMPLOYEE, EMPLOYER, STOCKHOLDER, PARTNER, MEMBER,
DIRECTOR, TRUSTEE OR IN ANY OTHER CAPACITY WHATSOEVER: (A) ENGAGE OR ASSIST
OTHERS ENGAGED, IN WHOLE OR IN PART, IN ANY BUSINESS WHICH IS

 

10

--------------------------------------------------------------------------------


 

engaged in a business or enterprise that is substantially similar to any primary
segment of the business of the Company that the Company was engaged in during
the period of the Executive’s employment with the Company, or (b) without the
prior consent of the Board, employ or solicit the employment of, or assist
others in employing or soliciting the employment of, any individual employed by
the Company (other than the Executive’s personal assistant or Executive’s
secretary) at any time during the six (6) month period prior to any termination
of the Executive’s employment with the Company; provided, however, that the
provisions of this Section 11 shall not apply in the event the Company
materially breaches this Agreement.

 

Further, nothing in this Section 11 shall prohibit (a) Executive from making any
investment in a public company, or where he is the owner of five percent (5%) or
less of the issued and outstanding voting securities of any entity, provided
such ownership does not result in his being obligated or required to devote any
substantial amount of managerial efforts; or (b) Executive from being engaged in
activities permitted under Section 1(c).

The Executive agrees that the restraints imposed upon him pursuant to this
Section 11 are necessary for the reasonable and proper protection of the Company
and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that, in the event that any provision
of this Section 11 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, such provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.


12.          INTELLECTUAL PROPERTY. DURING THE TERM, THE EXECUTIVE SHALL
PROMPTLY DISCLOSE TO THE COMPANY OR ANY SUCCESSOR OR ASSIGN, AND GRANT TO THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS WITHOUT ANY SEPARATE REMUNERATION OR
COMPENSATION OTHER THAN THAT RECEIVED BY HIM IN THE COURSE OF HIS EMPLOYMENT,
HIS ENTIRE RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL INVENTIONS,
DEVELOPMENTS, DISCOVERIES, MODELS, OR ANY OTHER INTELLECTUAL PROPERTY OF ANY
TYPE OR NATURE WHATSOEVER (“INTELLECTUAL PROPERTY”), WHETHER DEVELOPED BY HIM
DURING OR AFTER BUSINESS HOURS, OR ALONE OR IN CONNECTION WITH OTHERS, THAT IS
IN ANY WAY RELATED TO THE BUSINESS OF THE COMPANY, ITS SUCCESSORS OR ASSIGNS.
THIS PROVISION SHALL NOT APPLY TO (A) ANY INTELLECTUAL PROPERTY DEVELOPED BY THE
EXECUTIVE PRIOR TO THE TERM; AND (B) BOOKS OR ARTICLES AUTHORED BY THE EXECUTIVE
DURING NON-WORK HOURS, CONSISTENT WITH HIS OBLIGATIONS UNDER THIS AGREEMENT, SO
LONG AS SUCH BOOKS OR ARTICLES (I) ARE NOT FUNDED IN WHOLE OR IN PART BY THE
COMPANY, AND (II) DO NOT CONTAIN ANY CONFIDENTIAL INFORMATION OR INTELLECTUAL
PROPERTY OF THE COMPANY. THE EXECUTIVE AGREES, AT THE COMPANY’S EXPENSE, TO TAKE
ALL STEPS NECESSARY OR PROPER TO VEST TITLE TO ALL SUCH INTELLECTUAL PROPERTY IN
THE COMPANY, AND COOPERATE FULLY AND ASSIST THE COMPANY IN ANY LITIGATION OR
OTHER PROCEEDINGS INVOLVING ANY SUCH INTELLECTUAL PROPERTY.


13.          DISPUTES.


(A)           EQUITABLE RELIEF. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT UPON
ANY BREACH BY THE EXECUTIVE OF HIS OBLIGATIONS UNDER SECTIONS 10, 11, OR 12
HEREOF, THE COMPANY WILL HAVE NO ADEQUATE REMEDY AT LAW, AND ACCORDINGLY WILL BE
ENTITLED TO SPECIFIC PERFORMANCE AND OTHER APPROPRIATE INJUNCTIVE AND EQUITABLE
RELIEF.

 

11

--------------------------------------------------------------------------------


 


(B)           ARBITRATION. EXCLUDING ONLY REQUESTS FOR EQUITABLE RELIEF BY THE
COMPANY UNDER SECTION 13(A), IN THE EVENT THAT THERE IS ANY CLAIM OR DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH HEREOF, AND THE
PARTIES HERETO SHALL NOT HAVE RESOLVED SUCH CLAIM OR DISPUTE WITHIN 60 DAYS
AFTER WRITTEN NOTICE FROM ONE PARTY TO THE OTHER SETTING FORTH THE NATURE OF
SUCH CLAIM OR DISPUTE, THEN SUCH CLAIM OR DISPUTE SHALL BE SETTLED EXCLUSIVELY
BY BINDING ARBITRATION IN MONTGOMERY COUNTY, PENNSYLVANIA, IN ACCORDANCE WITH
THE EMPLOYMENT DISPUTE RESOLUTION RULES OF THE AMERICAN ARBITRATION ASSOCIATION
(“RULES”), BY AN ARBITRATOR MUTUALLY AGREED UPON BY THE PARTIES HERETO OR, IN
THE ABSENCE OF SUCH AGREEMENT, BY AN ARBITRATOR SELECTED ACCORDING TO SUCH
RULES. NOTWITHSTANDING THE FOREGOING, IF EITHER THE COMPANY OR THE EXECUTIVE
SHALL REQUEST, SUCH ARBITRATION SHALL BE CONDUCTED BY A PANEL OF THREE (3)
ARBITRATORS, ONE SELECTED BY THE COMPANY, ONE SELECTED BY THE EXECUTIVE AND THE
THIRD SELECTED BY AGREEMENT OF THE FIRST TWO ARBITRATORS, OR, IN THE ABSENCE OF
SUCH AGREEMENT, IN ACCORDANCE WITH SUCH RULES.  JUDGMENT UPON THE AWARD RENDERED
BY SUCH ARBITRATOR(S) SHALL BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF
UPON THE APPLICATION OF EITHER PARTY.  THE PARTIES AGREE TO USE THEIR REASONABLE
BEST EFFORTS TO HAVE SUCH ARBITRATION COMPLETED AS SOON AS IS REASONABLY
PRACTICABLE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EXCEPT AS
PROVIDED IN (C) BELOW, EACH PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES INCURRED
IN CONNECTION WITH THE ARBITRATION.


(C)           LEGAL FEES. THE COMPANY SHALL PAY OR PROMPTLY REIMBURSE THE
EXECUTIVE FOR THE REASONABLE LEGAL FEES AND EXPENSES INCURRED BY THE EXECUTIVE
IN SUCCESSFULLY ENFORCING OR DEFENDING ANY RIGHT OF THE EXECUTIVE PURSUANT TO
THIS AGREEMENT ONLY IF THE EXECUTIVE PREVAILS ON SUCH ISSUE.


14.          INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY THE EXECUTIVE, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGAINST ALL COSTS, CHARGES AND
EXPENSES INCURRED OR SUSTAINED BY THE EXECUTIVE, INCLUDING THE COST OF LEGAL
COUNSEL SELECTED AND RETAINED BY THE EXECUTIVE IN CONNECTION WITH ANY ACTION,
SUIT OR PROCEEDING TO WHICH THE EXECUTIVE MAY BE MADE A PARTY BY REASON OF THE
EXECUTIVE BEING OR HAVING BEEN AN OFFICER, DIRECTOR, TRUSTEE, OR EMPLOYEE OF THE
COMPANY OR THE PARTNERSHIP.


15.          COOPERATION IN FUTURE MATTERS. THE EXECUTIVE HEREBY AGREES THAT FOR
A PERIOD OF 18 MONTHS FOLLOWING HIS TERMINATION OF EMPLOYMENT HE SHALL COOPERATE
WITH THE COMPANY’S REASONABLE REQUESTS RELATING TO MATTERS THAT PERTAIN TO THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY, INCLUDING, WITHOUT LIMITATION, PROVIDING
INFORMATION OR LIMITED CONSULTATION AS TO SUCH MATTERS, PARTICIPATING IN LEGAL
PROCEEDINGS, INVESTIGATIONS OR AUDITS ON BEHALF OF THE COMPANY, OR OTHERWISE
MAKING HIMSELF REASONABLY AVAILABLE TO THE COMPANY FOR OTHER RELATED PURPOSES.
ANY SUCH COOPERATION SHALL BE PERFORMED AT SCHEDULED TIMES TAKING INTO
CONSIDERATION THE EXECUTIVE’S OTHER COMMITMENTS, AND THE EXECUTIVE SHALL BE
COMPENSATED AT A REASONABLE HOURLY OR PER DIEM RATE (BASED ON THE EXECUTIVE’S
BASE SALARY AS OF HIS TERMINATION DATE).  THE EXECUTIVE SHALL NOT BE REQUIRED TO
PERFORM SUCH COOPERATION TO THE EXTENT IT CONFLICTS WITH ANY REQUIREMENTS OF
EXCLUSIVITY OF SERVICES FOR ANOTHER EMPLOYER OR OTHERWISE, NOR IN ANY MANNER
THAT IN THE GOOD FAITH BELIEF OF THE EXECUTIVE WOULD CONFLICT WITH HIS RIGHTS
UNDER OR ABILITY TO ENFORCE THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


16.          GENERAL.


(A)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING OR BY WRITTEN TELECOMMUNICATION, AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF DELIVERED PERSONALLY OR IF SENT BY OVERNIGHT COURIER, TO THE
RELEVANT ADDRESS SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS THE RECIPIENT OF
SUCH NOTICE OR COMMUNICATION SHALL HAVE SPECIFIED IN WRITING TO THE OTHER PARTY
HERETO, IN ACCORDANCE WITH THIS SECTION 16(A).

 

If to the Company, to:

 

GMH Communities Trust

 

 

10 Campus Boulevard

 

 

Newtown Square, PA 19073

 

 

Attn: Board of Trustees

 

 

 

With a Mandatory copy to:

 

GMH Communities Trust

 

 

10 Campus Boulevard

 

 

Newtown Square, PA 19073

 

 

Attn: General Counsel

 

                If to Executive, at his last residence shown on the records of
the Company.

 

Any such notice shall be effective (i) if delivered personally, when received,
and (ii) if sent by overnight courier, when receipted for, provided a copy of
such communication is sent, as described above.


(B)           SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS OR BECOMES
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY LAW, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF SHALL NOT IN ANY
WAY BE AFFECTED OR IMPAIRED.


(C)           WAIVERS. NO DELAY OR OMISSION BY EITHER PARTY HERETO IN EXERCISING
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL IMPAIR SUCH RIGHT, POWER OR
PRIVILEGE, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
PRIVILEGE PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.


(D)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. IN MAKING PROOF OF THIS
AGREEMENT, IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN ONE
SUCH COUNTERPART.


(E)           ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE COMPANY’S SUCCESSORS AND THE EXECUTIVE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES. THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE, IT BEING
UNDERSTOOD AND AGREED THAT THIS IS A CONTRACT FOR THE EXECUTIVE’S PERSONAL
SERVICES.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY THE COMPANY EXCEPT THAT THE
COMPANY SHALL ASSIGN IT IN CONNECTION WITH A TRANSACTION INVOLVING THE
SUCCESSION BY A THIRD PARTY TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
BUSINESS AND/OR ASSETS (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE,
MERGER, CONSOLIDATION, LIQUIDATION OR OTHERWISE).  WHEN ASSIGNED TO A

 

13

--------------------------------------------------------------------------------


 

successor, the assignee shall assume this Agreement and expressly agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform it in the absence of such an assignment. For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets that executes and delivers the assumption
agreement described in the immediately preceding sentence or that becomes bound
by this Agreement by operation of law.

 


(F)            ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES, SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE AMENDED EXCEPT BY A WRITTEN INSTRUMENT HEREAFTER SIGNED BY THE
EXECUTIVE AND A DULY AUTHORIZED REPRESENTATIVE OF THE BOARD (OTHER THAN THE
EXECUTIVE).


(G)           GOVERNING LAW. THIS AGREEMENT AND THE PERFORMANCE HEREOF SHALL BE
CONSTRUED AND GOVERNED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


(H)           CONSTRUCTION. THE LANGUAGE USED IN THIS AGREEMENT SHALL BE DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND NO
RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY. THE HEADINGS OF
SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT ITS MEANING OR CONSTRUCTION.  WHENEVER ANY WORD IS USED HEREIN IN ONE
GENDER, IT SHALL BE CONSTRUED TO INCLUDE THE OTHER GENDER, AND ANY WORD USED IN
THE SINGULAR SHALL BE CONSTRUED TO INCLUDE THE PLURAL IN ANY CASE IN WHICH IT
WOULD APPLY AND VICE VERSA.


(I)            PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. ANY AMOUNTS PAYABLE
HEREUNDER AFTER THE EXECUTIVE’S DEATH SHALL BE PAID TO THE EXECUTIVE’S
DESIGNATED BENEFICIARY OR BENEFICIARIES, WHETHER RECEIVED AS A DESIGNATED
BENEFICIARY OR BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. THE EXECUTIVE
MAY DESIGNATE A BENEFICIARY OR BENEFICIARIES FOR ALL PURPOSES OF THIS AGREEMENT,
AND MAY CHANGE AT ANY TIME SUCH DESIGNATION, BY NOTICE TO THE COMPANY MAKING
SPECIFIC REFERENCE TO THIS AGREEMENT. IF NO DESIGNATED BENEFICIARY SURVIVES THE
EXECUTIVE OR THE EXECUTIVE FAILS TO DESIGNATE A BENEFICIARY FOR PURPOSES OF THIS
AGREEMENT PRIOR TO HIS DEATH, ALL AMOUNTS THEREAFTER DUE HEREUNDER SHALL BE
PAID, AS AND WHEN PAYABLE, TO HIS SPOUSE, IF SHE SURVIVES THE EXECUTIVE, AND
OTHERWISE TO HIS ESTATE.


(J)            CONSULTATION WITH COUNSEL. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS
HAD A FULL AND COMPLETE OPPORTUNITY TO CONSULT WITH COUNSEL OR OTHER ADVISERS OF
HIS OWN CHOOSING CONCERNING THE TERMS, ENFORCEABILITY AND IMPLICATIONS OF THIS
AGREEMENT, AND THAT THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES
TO THE EXECUTIVE CONCERNING THE TERMS, ENFORCEABILITY AND IMPLICATIONS OF THIS
AGREEMENT OTHER THAN AS ARE REFLECTED IN THIS AGREEMENT.  THE COMPANY WILL PAY
THE REASONABLE LEGAL FEES AND EXPENSES INCURRED IN THE DRAFTING AND NEGOTIATION
OF THIS AGREEMENT.


(K)           WITHHOLDING. ANY PAYMENTS PROVIDED FOR IN THIS AGREEMENT SHALL BE
PAID NET OF ANY APPLICABLE INCOME TAX WITHHOLDING REQUIRED UNDER FEDERAL, STATE
OR LOCAL LAW.

 

14

--------------------------------------------------------------------------------


 


(L)    CONSUMER PRICE INDEX.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “CPI”
REFERS TO THE CONSUMER PRICE INDEX AS PUBLISHED BY THE BUREAU OF LABOR
STATISTICS OF THE UNITED STATES DEPARTMENT OF LABOR, U.S. CITY AVERAGE, ALL
ITEMS FOR URBAN WAGE EARNERS AND CLERICAL WORKERS (1982-1984=100).  IF THE CPI
IS HEREAFTER CONVERTED TO A DIFFERENT STANDARD REFERENCE BASE OR OTHERWISE
REVISED, THE DETERMINATION OF THE CPI ADJUSTMENT SHALL BE MADE WITH THE USE OF
SUCH CONVERSION FACTOR, FORMULA OR TABLE FOR CONVERTING THE CPI, AS MAY BE
PUBLISHED BY THE BUREAU OF LABOR STATISTICS, OR, IF THE BUREAU SHALL NO LONGER
PUBLISH THE SAME, THEN WITH THE USE OF SUCH CONVERSION FACTOR, FORMULA OR TABLE
AS MAY BE PUBLISHED BY AN AGENCY OF THE UNITED STATES, OR FAILING SUCH
PUBLICATION, BY A NATIONALLY RECOGNIZED PUBLISHER OF SIMILAR STATISTICAL
INFORMATION.


(M)                          SURVIVAL.  THE PROVISIONS OF SECTIONS 8, 9, 10, 11,
12, 13, 14 AND 15 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, and intending to be legally bound hereby,
the parties hereto have caused this Agreement to be duly executed as of the date
first above written.

 

GMH COMMUNITIES TRUST

 

By: /s/ Gary M. Holloway

/s/ Joseph M. Macchione

Name: Gary M. Holloway

JOSEPH M. MACCHIONE

Its: Chairman, CEO and President

 

 

 

Dated: July 6, 2006

Dated:  July 6, 2006

 

 

16

--------------------------------------------------------------------------------

 
